Citation Nr: 1728175	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-31 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extraschedular rating for tinnitus.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to May 20, 2016, and a rating in excess of 50 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 9, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and April 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In the August 2007 rating decision, the RO, in pertinent part, denied a disability rating in excess of 10 percent for the Veteran's tinnitus and a compensable rating for hearing loss.  The Veteran appealed such denials.

In the April 2010 rating decision, the RO granted service connection for PTSD with a 30 percent disability rating effective December 9, 2009.  The Veteran appealed this initial 30 percent rating.

In a January 2012 decision, the Board denied a rating in excess of 10 percent for the Veteran's tinnitus and a compensable rating for hearing loss.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).

In February 2013, the Veteran's representative at the Court level and VA's General Counsel agreed to a Joint Motion for Partial Remand (JMPR) to remand the part of the Board's January 2012 decision regarding tinnitus, specifically concerning an increased rating for tinnitus on an extraschedular basis.  Later in a February 2013 Order, the Court granted the JMPR and found that Veteran was no longer continuing the appeal with respect to the hearing loss issue.

In August 2015, the Board denied a rating in excess of 10 percent for tinnitus on an extraschedular basis and remanded the PTSD issue for a Board hearing.  The Veteran appealed this Board decision regarding tinnitus to the Court.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing addressing the PTSD issue.

In February 2016, the Board found that the TDIU issue had been reasonably raised by the record as part of the claim for an increased rating for PTSD and remanded the TDIU and PTSD issues for further development.

In a June 2016 rating decision, the RO increased the rating for PTSD to 50 percent effective May 20, 2016, creating the staged rating identified on the title page.  The RO also granted a TDIU effective August 9, 2013.  Thus, with respect to the TDIU issue, what remains on appeal before the Board is entitlement to a TDIU prior to that date.

In November 2016, the Court issued a Memorandum Decision addressing the Board's August 2015 denial of an increased rating for tinnitus on an extraschedular basis and remanded such issue to the Board.

The extraschedular and PTSD rating issues are addressed in the decision below.  The TDIU issue is REMANDED to the RO.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus does not present an exceptional disability picture, including when considered on a collective basis with other service-connected disabilities.

2.  Since the award of service connection, the evidence of record shows that the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2016).

2.  The criteria for an initial 50 percent disability rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of facts and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Tinnitus-Extraschedular Rating

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

As noted in the November 2016 Memorandum Decision, the Veteran contends that he experiences tinnitus at an intolerable level and that his service-connected disabilities, including tinnitus, have made it difficult to interact with people.  The Court found that the Board, in its August 2015 decision, "failed to address the collective impact of these service-connected conditions, particularly on his ability to establish work relationships, when it denied referral for extraschedular consideration."

The Veteran is currently service-connected for the following disabilities: sleep apnea (50 percent), PTSD (50 percent), right chin sensory neuropathy (20 percent), tinnitus (10 percent), tracheostomy scar (10 percent), right mandibular scar (10 percent), retained foreign body in cervical spine (10 percent), hearing loss (noncompensable (zero percent)), right chin scar (zero percent), left iliac crest scar (zero percent), and lost teeth (zero percent).

As discussed in the Board's August 2015 decision in response to the February 2013 JMPR, the Veteran's tinnitus symptoms include: his description of tinnitus as a four on a scale of zero to five; his tinnitus sounds "like crickets;" and he contends that his tinnitus has been increasing in loudness.  The Board also previously mentioned that the rating schedule addresses recurrent tinnitus whether it be in one ear, both ears, or the head, and "[t]innitus is defined as 'a noise in the ears such as ringing, buzzing, roaring, or clicking.'"  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Considering the definition of tinnitus, as well as the notes following the diagnostic code, the Board found that the rating criteria contemplate the referenced symptomatology.  That is, it considers all perceived noise from tinnitus regardless of description (crickets, etc.), volume, or severity.

Additionally, the rating criteria for tinnitus were amended in May 2003, to add the note regarding recurrent tinnitus in one ear, both ears, or the head.  In the supplementary information regarding this amendment, rule makers noted that "[t]he degree of disability, that is, the degree to which tinnitus impairs the veteran's earning capacity, is the same regardless of how the tinnitus is perceived."  68 Fed. Reg. 25822, 25823 (May 14, 2003).  As such, rule makers considered the differences in the perception of tinnitus before deciding that solely a 10 percent rating is warranted for this disability, and thus, the schedular criteria contemplate the Veteran's tinnitus symptomatology, however perceived.

The Board continues to find that the 10 percent rating contemplates the Veteran's impairment level for his tinnitus however perceived even if at "a nearly intolerable level."  As Thun step one is not met, Thun step 2 need not be addressed.

Since the November 2016 Memorandum Decision, the Court decided Doucette v. Shulkin, 28 Vet. App. 366 (2017).  This was a significant case in terms of how extraschedular cases are viewed.  Similar to the effects of hearing loss as discussed in Doucette, the Board finds that the effects of the Veteran's tinnitus are contemplated by the functional impairment set forth in the 10 percent rating.

To address the November 2016 Memorandum Decision's concerns further, the Board will consider the collective impact of the Veteran's multiple disabilities, particularly on his ability to establish work relationships, in the context of extraschedular consideration.  See Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).

Each of the Veteran's service-connected disabilities have been appropriately rated according to the rating schedule (including the increase for PTSD as described below), and neither the Veteran nor his representative have set forth arguments regarding how the collective impact of the Veteran's service-connected disabilities during the relevant time period present an exceptional or unusual disability picture such that the schedular criteria are inadequate.  Instead, the Veteran's arguments with respect to his occupational functioning primarily focus on his PTSD, hearing loss (noncompensably rated), and tinnitus.  Regarding work relations, the Veteran's arguments focus on how his PTSD symptoms result in irritability that hampers his ability to function in the workplace, which is further discussed below.  Such arguments do not articulate how the collective impact of his service-connected disabilities impair his earning capacity, but instead, they focus on the individual disability's effects on his function, e.g., difficulty in hearing others hinders his interactions with them.  Furthermore, the evidence does not indicate an exceptional or unusual disability picture, even when considering the collective impact of the Veteran's service-connected disabilities.  The record does not reflect that his disabilities combine to a greater sum of functional impairment or impairment in earning capacity compared to their individual impairment.

The combined ratings table of 38 C.F.R. § 4.25 shows how VA does, and has for many years, combine the ratings for the collective impact of service-connected disabilities.  For instance, combining the Veteran's 50 percent rating for PTSD, the 10 percent rating for tinnitus and the zero percent rating for hearing, the Veteran is considered 60 percent disabled and 40 percent efficient.  The Board does not see evidence in the record or more than a bald contention that the Veteran's disabilities combine different and so exceptionally that he if for instance 70 percent disabled and 30 percent efficient.  His mental impairment is wholly contemplated by his PTSD rating and impairment from ringing in the ears is contemplated by his tinnitus rating.  There is no other manifestation not contemplated or some higher-level symptom created by combining other symptoms.

In sum, the Board does not find that referral to the Director of Compensation for extraschedular consideration is warranted in this non-exceptional case.

II. PTSD-Increased Rating

In his June 2010 notice of disagreement (NOD) regarding the initially assigned 30 percent rating for PTSD, the Veteran contended that his rating should be at least 50 percent based on evidence including a June 27, 2010, VA treatment record.  Since then, at the December 2015 Board hearing, the Veteran contended that his PTSD worsened.  Most recently, in a March 2017 appellant's brief, the Veteran contends that his PTSD more closely approximates a 70 percent rating throughout the course of this appeal.

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determine the level of impairment.  Id.; see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

Analysis

Here, the evidence of record regarding the Veteran's PTSD consists of VA treatment records and examination reports (January 2010, January 2011, January 2015, and May 2016) and Board hearing testimony.  At the January 2010 VA examination, the examiner diagnosed the Veteran with PTSD.  The VA examiner noted the Veteran's history of symptoms including: memories of things that happened while in the military; sleep problems; avoiding other, which was making his work at the county jail difficult; isolating himself from his wife, which began over the last 4 to 5 years; and nightmares and irritability or outbursts of anger in traffic and at work.

Regarding occupational history, the examiner noted that the Veteran work for the sheriff's department for 13 years and that he left because two of his friends (fellow officers) were killed and because working the odd hours was difficult.  The Veteran stated that he worked in grocery store management from 1986 to 2005 and that he left because the company for which he worked went out of business.  He reported that he attempted to sell real estate for several years, was out of work for a year, and then moved from position to position until he began working for a county jail, where he had been for nine months at the time of the January 2010 VA examination.  Regarding relationships, the Veteran reported being married three times, that the current relationship with his wife was supportive, that he had not spoken with his sister in decades, and that he had been in conflict with his oldest son for many years.

On mental status examination, the examiner noted: mood was dysthymic; affect was congruent; no noteworthy signs of impairment in thought processes or communication; no signs of delusions or hallucinations; no inappropriate behavior; no current or past problems with suicidal or homicidal ideation or actions; appears capable of maintaining minimal personal hygiene; no evidence of short- or long-term memory difficulties; no obsessive or ritualistic behavior; clear and understandable speech; no past problems with panic attacks; and no impulse control problems.  The examiner assigned a GAF score of 60.  The examiner summarized the level of severity of the Veteran's PTSD as "likely to fall in the mild range."  The examiner further explained that the Veteran's social functioning appears to be impaired as evidence by conflict with his wife and son and minimal social support due to his avoidance behaviors.  Additionally, the examiner reported that his occupational functioning appears to be impaired as evidenced by the problems that have occurred in conjunction with the Veteran's outbursts of anger in the workplace and constant irritability.

Regarding the June 27, 2010, VA treatment record specifically mentioned by the Veteran in his June 2010 NOD, he was apparently referring to a May 27, 2010, VA treatment record with a VA nurse, J.L.  Such record is generally consistent with the January 2010 VA examination report regarding the Veteran's PTSD symptoms and their effect on his occupational and social functioning, to include an identical GAF score of 60.  J.L. started the Veteran on Celexa for his mood and PTSD symptoms.

At the January 2011 VA examination, the examiner reported that, overall, there seemed to be no significant change with respect to the Veteran's psychosocial functioning and his PTSD, except that he quit his job about two weeks ago due to the stress of dealing with the inmates at the county jail.  The examiner described the Veteran's PTSD as having a mild effect on his psychosocial functioning and assigned a higher GAF score of 68.

At the January 2015 VA examination, the examiner reported that the Veteran had a relatively comfortable and stable marital relationship and that he retired from all employment activities.  The examiner summarized the Veteran's PTSD as resulting in occupational and social impairment due to mild or transient symptoms, which is actually consistent with a 10 percent rating.

At the December 2015 Board hearing, the Veteran testified that his PTSD had worsened over time.  He testified that he thought he was most bothered by dreams on most nights, which relate to service including one in which a wounded soldier lying next to him dies.  He also testified that he normally sleeps about five hours per night and that he takes medication for his PTSD and for depression or moods, that he had problems with anger management and anxiety, and that he does not like to be around crowds.  The Veteran asserted that his VA examination in January 2015 was not adequate, contending that the examiner said some things that were not really accurate with respect to employability and that his PTSD worsened since that examination.  The Veteran also testified that he was unable to work due to his PTSD; that he last worked five years before; and that he had to leave his job as a correctional officer mainly because of his PTSD-related anger in combination with other service-connected disabilities.

Given the Veterans assertions at the Board hearing, he was afforded a May 2016 VA examination on remand.  At this examination, the examiner summarized the Veteran's PTSD as resulting in occupational and social impairment with reduced reliability and productivity, which is consistent with a 50 rating.  The Veteran reported similar symptoms as previously reported to include the following complaints: feeling anxious in crowds; irritability with others; retiring from his county jail job because of problems getting along with people at work; avoidance; sleep problems and nightmares; and feelings of anger.

Based on the above evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating, but no more, for PTSD is warranted since the award of service connection.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  While the VA examination reports prior to May 2016 show summaries consistent with ratings lower than 50 percent, the Board finds, overall, the evidence supports a 50 percent rating throughout the appeal period because the Veteran has consistently had anger issues that affected his occupational functioning.  Thus, the Board finds that a 50 percent rating more closely approximates the level of impairment due to the Veteran's PTSD since the award of service connection than a 30 percent rating.  This result is consistent with the Veteran's statement submitted on a February 2012 substantive appeal form (Form 9), in which he contended that a 50 percent initial rating was warranted.

Other symptoms listed as examples of the impairment level of a 50 percent rating were not clearly shown during the rating period.  Speech problems, difficulty in understanding complex commands, and impaired abstract thinking were not identified during treatment or during VA examinations.  However, in determining the applicable disability rating, it is not expected that all cases will show all the findings specified, especially with the more fully described grades of disabilities.  38 C.F.R. § 4.21.  Additionally, the Veteran exhibited psychiatric symptoms specific to PTSD that are not listed in the rating criteria, but contributed to his overall impairment.  The symptoms included intrusive thoughts, nightmares, and avoidance.  These PTSD-specific symptoms must be considered in determining the appropriate rating because the list of symptoms in the rating criteria is a non-exhaustive list.  See Mauerhan, 16 Vet. App. at 442.

However, despite the representative's contentions, the evidence does not demonstrate occupational and social impairment, with deficiencies in most areas, which would warrant an increased rating of 70 percent at any time.  Despite the Veteran's contentions in his February 2012 substantive appeal regarding the presence of frequent panic attacks and memory impairment, the presence of these particular symptoms are overwhelming absent from the relevant psychiatric treatment records and VA examination reports.  While the Veteran contends his work was impaired because of his PTSD, he was still able to work until retirement.  The evidence shows that the Veteran's PTSD symptoms interfere with his social functioning, but his symptoms do not rise to the level of social impairment required for a 70 percent evaluation as he has continued to maintain his current marriage and relationships with children, except for the oldest one.

A disability that justifies a 70 percent rating is so severely disabling that some of the examples of symptoms include speech intermittently illogical, near-continuous panic or depression affecting the ability to function independently, and spatial disorientation.  The Veteran does not have a history of having such symptoms.  Importantly, the record shows that the Veteran consistently denied suicidal and homicidal ideation.  Moreover, this case does not turn on presence or absence of a single symptom.  Instead, the overall impact of the Veteran's PTSD symptoms on his occupational and social functioning must be assessed, and importantly, after consideration of the Veteran's reports and examinations, none of the VA examiners indicated that such functioning was impaired to a level that could be described by the criteria consistent with a rating in excess of 50 percent.

Furthermore, the evidence does not demonstrate total occupational and social impairment which would warrant an increased rating of 100 percent at any time.  A disability that justifies a 100 percent rating is so severely disabling that some of the examples of symptoms include posing a "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a history of having such symptoms.

Therefore, the Board finds that the evidence supports an initial rating of 50 percent for the Veteran's PTSD, but not higher, for the entire period on appeal.  Because the preponderance of the evidence supports only a 50 percent rating for the Veteran's PTSD and not a higher initial rating, there is no reasonable doubt to be resolved in addition to that already applied for the increase.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An extraschedular rating for tinnitus is denied.

An initial rating of 50 percent, but no more, for service-connected PTSD throughout the appeal period is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

By way of background, the Veteran submitted a claim for entitlement to service connection for PTSD in December 2009, and as mentioned above, in the April 2010 rating decision, the RO granted service connection for PTSD, which the Veteran appealed.  The Board found that the TDIU issue had been reasonably raised by the record as part of the claim for an increased rating for PTSD, and in a June 2016 rating decision, the RO granted a TDIU effective August 9, 2013.  Thus, review of entitlement to a TDIU is necessary for the period prior to August 9, 2013.

In the February 2016 remand directives, the Board requested that the Veteran and his representative be furnished with a supplemental statement of the case (SSOC) should the benefit not be granted in full.  Subsequently, the RO issued a June 2016 SSOC that only addressed the PTSD issue.  Therefore, the issue of entitlement to a TDIU prior to August 9, 2013, must be remanded for compliance with the Board's February 2016 remand directive concerning the issuance of an SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this issue is REMANDED for the following action:

Furnish the Veteran and his representative with an SSOC addressing the issue of entitlement to a TDIU prior to August 9, 2013, and give them an opportunity to respond.  This issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


